DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-18 are subject under examination. 

 Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10945270. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant of each other. 


Instant Application 
Patent number 10945270
1. A method for communicating in a wireless communications system, the method comprising:
selecting, by a network node, a channel quality indicator (CQI) report configuration from a plurality of CQI report configurations, the CQI report configuration specifying which CQIs are to be reported; and
transmitting, by the network node, a message including channel state information (CSI) process (CSI-process) information element (IE) to a user equipment (UE), the CSI-process IE including a CQI report configuration identifier (cqi-ReportConfig-Id) identifying the CQI report configuration.
Applicant deleted wherein the CSI-process IE further comprises a periodic CQI report configuration identifier identifying a periodic CQI report configuration; each of the plurality of CQI report configurations comprising a set of parameters specifying a manner in which CQls are reported, and each of the plurality of CQI report configurations is associated with a CQI report configuration identifier uniquely identifying a respective CQI report configuration from the plurality of CQI report configurations has been deleted to broaden the claim . 
1. A method for communicating in a wireless communications system, the method comprising:

selecting, by a network node, a first channel quality indicator (CQI) report configuration from a plurality of CQI report configurations


 transmitting, by the network node, a message comprising a channel state information (CSI) process (CSI-process) information element (IE) to a user equipment (UE),
2. The method of claim 1, wherein the CSI-process IE further comprises a periodic CQI report configuration identifier identifying a periodic CQI report configuration.
1.   wherein the CSI-process IE further comprises a periodic CQI report configuration identifier identifying a periodic CQI report configuration.
3. The method of claim 1, wherein each of the plurality of CQI report configurations comprises a set of parameters specifying a manner in which CQIs are reported, and each of the plurality of CQI report configurations is associated with a CQI report configuration identifier uniquely identifying a respective CQI report configuration from the plurality of CQI report configurations.
1. each of the plurality of CQI report configurations comprising a set of parameters specifying a manner in which CQls are reported, and each of the plurality of CQI report configurations is associated with a CQI report configuration identifier uniquely identifying a respective CQI report configuration from the plurality of CQI report configurations
4. The method of claim 1, wherein the message further comprises a CQI report configuration IE.
2. The method of claim 1, wherein the message further comprises a CQI report configuration IE.
5. The method of claim 1, wherein the CSI-process IE further comprises an aperiodic CQI report configuration identifier identifying an aperiodic CQI report configuration.
3. The method of claim 1, wherein the CSI-process IE further comprises an aperiodic CQI report configuration identifier identifying an aperiodic CQI report configuration.
6. The method of claim 1, wherein the CSI-process IE further comprises information about a single CSI process.
4. The method of claim 1, wherein the CSI-process IE further comprises information about a single CSI process.
7. The method of claim 1, wherein the CSI-process IE further comprises information about CSI processes associated with the UE.
5. The method of claim 1, wherein the CSI-process IE further comprises information about CSI processes associated with a single receiving device
8. The method of claim 1, wherein the CSI-process IE further comprises a power offset.
6. The method of claim 1, wherein the CSI-process IE further comprises a power offset.
9. The method of claim 1, further comprising receiving a CQI report in accordance with the CQI report configuration.
7. The method of claim 1, further comprising receiving a CQI report in accordance with the first CQI report configuration.
10. An apparatus comprising: a processor; and a non-transitory computer readable storage medium storing programing for execution by the processor, the programming includes instructions to a placeholder select a channel quality indicator (CQI) report configuration from a plurality of CQI report configurations, the CQI report configuration specifying which CQIs are to be reported; and transmit a message including channel state information (CSI) process (CSI- process) information element (IE) to a user equipment (UE), the CSI-process IE including a CQI report configuration identifier (cqi-ReportConfig-Id) identifying the CQI report configuration.



Applicant deleted wherein the CSI-process IE further comprises a periodic CQI report configuration identifier identifying a periodic CQI report configuration; each of the plurality of CQI report configurations comprising a set of parameters specifying a manner in which CQls are reported, and each of the plurality of CQI report configurations is associated with a CQI report configuration identifier uniquely identifying a respective CQI report configuration from the plurality of CQI report configurations has been deleted to broaden the claim .
9. An apparatus, comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming includes instructions to: select a first channel quality indicator (CQI) report configuration from a plurality of CQI report configurations,


 transmit a message comprising a channel state information (CSI) process (CSI-process) information element (IE) to a user equipment (UE),
wherein the CSI-process IE carries one or more CSI-process fields, the one or more CSI-process fields including a first CQI report configuration identifier (cqi-ReportConfig-Id) associated with the first CQI report configuration.
11. The apparatus of claim 10, wherein the CSI-process IE further comprises a periodic CQI report configuration identifier identifying a periodic CQI report configuration.
9. wherein the CSI-process IE further comprises a periodic CQI report configuration identifier identifying a periodic CQI report configuration.
12. The apparatus of claim 10, wherein each of the plurality of CQI report configurations comprises a set of parameters specifying a manner in which CQIs are reported, and each of the plurality of CQI report configurations is associated with a CQI report configuration identifier uniquely identifying a respective CQI report configuration from the plurality of CQI report configurations.
9. each of the plurality of CQI report configurations comprising a set of parameters specifying a manner in which CQls are reported, and each of the plurality of CQI report configurations is associated with a CQI report configuration identifier uniquely identifying a respective CQI report configuration from the plurality of CQI report configurations;
13. The apparatus of claim 10, wherein the message further comprises a CQI report configuration IE.
10. The apparatus of claim 9, wherein the message further comprises a CQI report configuration IE.
14. The apparatus of claim 10, wherein the CSI-process IE further comprises an aperiodic CQI report configuration identifier identifying an aperiodic CQI report configuration.
11. The apparatus of claim 9, wherein the CSI-process IE further comprises an aperiodic CQI report configuration identifier identifying an aperiodic CQI report configuration.
15. The apparatus of claim 10, wherein the CSI-process IE further comprises information about a single CSI process
12. The apparatus of claim 9, wherein the CSI-process IE further comprises information about a single CSI process.
16. The apparatus of claim 10, wherein the CSI-process IE further comprises information about CSI processes associated with the UE.
13. The apparatus of claim 9, wherein the CSI-process IE further comprises information about CSI processes associated with a single receiving device.
17. The apparatus of claim 10, wherein the CSI-process IE further comprises a power offset
14. The apparatus of claim 9, wherein the CSI-process IE further comprises a power offset.
18. The apparatus of claim 10, further comprising receiving a CQI report in accordance with the CQI report configuration.
15. The apparatus of claim 9, wherein the programming comprises further instructions to receive a CQI report in accordance with the first CQI report configuration.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4, 6, 7, 9, 10, 11, 13, 15, 16 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang (US 2009/0168718 A1)

Regarding claim 1 , Wang teaches a method for communicating in a wireless communications system, the method comprising:
selecting, by a network node, a channel quality indicator (CQI) report configuration from a plurality of CQI report configurations, the CQI report configuration specifying which CQIs are to be reported (See para 0036 “The configuration for aperiodic CQI reporting may transmitted by the eNB to the WTRU when a trigger is received by the eNB. The trigger for aperiodic CQI reporting from the eNB can be a one (1) bit indication”; see para 0019 “the WTRU maybe reconfigured for either periodic or aperiodic CQI reporting”)[ since the trigger indicating aperiodic CQI is sent by the eNB, it implies the aperiodic CQI report configuration is selected by the eNB based on the received trigger, Periodic and aperiodic reporting configurations are two type of configurations out of which aperiodic is selected]; and
transmitting, by the network node, a message including channel state information (CSI) process (CSI-process) information element (IE) to a user equipment (UE) (see para 0007 lines 7-8 “ the WTRU may receive information elements (IEs) that include specific information.” see para 0007 “A method and apparatus are disclosed for a WTRU to receive and process CQI reporting configuration information”), the CSI-process IE including a CQI report configuration identifier (cqi-ReportConfig-Id) identifying the CQI report configuration. (see para (see para 0036 “(See para 0036 “The configuration for aperiodic CQI reporting may transmitted by the eNB to the WTRU”; see para 0007 “A method and apparatus are disclosed for a WTRU to receive and process CQI reporting configuration information”;; see para 0024 “ the WTRU may receive an information element (IE) that includes periodic CQI report formatting information.”)

Regarding claim 10, Wang teaches an apparatus comprising: a processor (see para 0639 “a processor”); and a non-transitory computer readable storage medium storing programing for execution by the processor, the programming includes instructions to a placeholder (See para 0039 “The methods or flow charts provided herein may be implemented in a computer program, software, or firmware tangibly embodied in a computer-readable storage medium for execution by a general purpose computer or a processor.”) 
select a channel quality indicator (CQI) report configuration from a plurality of CQI report configurations, the CQI report configuration specifying which CQIs are to be reported (See para 0036 “The configuration for aperiodic CQI reporting may transmitted by the eNB to the WTRU when a trigger is received by the eNB. The trigger for aperiodic CQI reporting from the eNB can be a one (1) bit indication”; see para 0019 “the WTRU maybe reconfigured for either periodic or aperiodic CQI reporting”)[ since the trigger indicating aperiodic CQI is sent by the eNB, it implies the aperiodic CQI report configuration is selected by the eNB based on the received trigger, Periodic and aperiodic reporting configurations are two type of configurations out of which aperiodic is selected]; and
Transmit a message including channel state information (CSI) process (CSI-process) information element (IE) to a user equipment (UE) (see para 0007 lines 7-8 “ the WTRU may receive information elements (IEs) that include specific information.” see para 0007 “A method and apparatus are disclosed for a WTRU to receive and process CQI reporting configuration information”), the CSI-process IE including a CQI report configuration identifier (cqi-ReportConfig-Id) identifying the CQI report configuration. (see para (see para 0036 “(See para 0036 “The configuration for aperiodic CQI reporting may transmitted by the eNB to the WTRU”; see para 0007 “A method and apparatus are disclosed for a WTRU to receive and process CQI reporting configuration information”;; see para 0024 “ the WTRU may receive an information element (IE) that includes periodic CQI report formatting information.”)

Regarding claims 2 and 11, Wang teaches wherein the CSI-process IE further comprises a periodic CQI report configuration identifier identifying a periodic CQI report configuration. see para 0024 “ the WTRU may receive an information element (IE) that includes periodic CQI report formatting information.”)

Regarding claims 4 and 13, Wang teaches wherein the message further comprises a CQI report configuration IE. (see para 0007 “ the WTRU maybe configured to receive CQI configuration information and transmit a CQI report based on the CQI configuration information”)

Regarding claim 6 and 15, Wang teaches the CSI-process IE further comprises information about a single CSI process. (see para 0024 “ The WTRU may receive an information element (IE) that includes periodic CQI report formatting information. For wideband CQI reporting, a single CQI report is transmitted.”)

Regarding claim 7 and 16, Wang teaches wherein the CSI-process IE further comprises information about CSI processes associated with the UE. (see para 0005 “ three different types of CQIs can be transmitted by a WTRU.”)

Regarding claims 9 and 18, Wang teaches receiving a CQI report in accordance with the CQI report configuration (See para 0007 “A method and apparatus are disclosed for a WTRU to receive and process CQI reporting configuration information. The WTRU may be configured to receive CQI configuration information and transmit a CQI report based on the CQI report configuration.”)


Claim Rejections - 35 USC § 103
7.   The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.     The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.        Claims 3, 5, 12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2009/0168718 A1) in view of Nam (US 2013/0308715 A1)

Regarding claims 3 and 12, Wang teaches wherein each of the plurality of CQI report configurations comprises a set of parameters specifying a manner in which CQIs are reported (see para 0019 “ the WTRU may be reconfigured for either periodic or aperiodic CQI reporting”)[CQI reporting being periodic or aperiodic is interpreted to be a parameter, since it specify if the report should be reported in a periodic manner or aperiodic manner], and 
Wang doesn’t teach each of the plurality of CQI report configurations is associated with a CQI report configuration identifier uniquely identifying a respective CQI report configuration from the plurality of CQI report configurations. 
Nam teaches each of the plurality of CQI report configurations is associated with a CQI report configuration identifier uniquely identifying a respective CQI report configuration from the plurality of CQI report configurations. (See para 0105 and table 1 shows index field used to identify periodic or aperiodic CSI in a CSI request. Table shows value of 00 in the field to show no aperiodic CSI report is triggered and value of 01 in the field for aperiodic CSI report, where aperiodic and periodic CSI index value in request are interpreted as plurality of OG! report configuration)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the uniquely identifying a respective CQ report configuration from the plurality of CGH report configuration in the system of Wang. The motivation is to configure the UE with different configuration (Nam: See para 0092).

Regarding claim 5, 14, Wang doesn’t teach the CSI-process IE further comprises an aperiodic CQI report configuration identifier identifying an aperiodic CQI report configuration.
Nam teaches an aperiodic CQI report configuration identifier identifying an aperiodic CQI report configuration. (see para 0094-0102; 0098 “Aperiodic CS/ reporting configuration A”; see para 0102 “Aperiodic CS/ reporting configuration B" teaches periodic and aperiodic report configuration of A and B where A and B are ID (para 0095,0099) and periodic CSI report configuration A and Aperiodic CSI reporting configuration B are interpreted to be a set of the report configuration identifier ).
Thus it would have been already obvious to a person with ordinary skills in the art at the time of invention to combine the CSI report configuration identifier in the system of Wang. The motivation is to configure the UE with different configuration groups (Nam: See para 0092).


10. Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2009/0168718 A1) in view of Hu (US 20100135169).

Regarding claims 8 and 17, Modified Wang doesn't teach CSI process IE further comprises a power offset.
Hu (US 20100135169) teaches CSI process IE further comprises a power offset (See para 0030 “According to yet another aspect, the invention relates to a method in a radio network controller of receiving the downlink channel quality measurements and signaling to the base station the configured power offset, which is currently used by the user equipment to derive the CQI and report the derived CQI to the base station”)
. Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the power offset in the system of modified Wang. The motivation is to use the power offset in determining CQI ( Hu: see para 0030)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/           Examiner, Art Unit 2416                                                                                                                                                                                             

/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416